Reasons for Allowance
Claims 1 - 28 are allowed.
The following is an examiner’s statement of reasons for allowance: First, an approved terminal disclaimer and filed claim amendments obviate the non-prior art rejections made in the previous office action. Second, after further consideration and search, it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims. For example, Pappas et al. (US 2007/0288384) (“Pappas”) discloses the inventive of providing an offer of service (promotion service) based on presentation rating which includes a number of viewings bring greater than a predetermined threshold ([0024 — 0026] [0044]). Yet, Pappas fails to teach or suggest providing an offer of services to the one or more media submitters based on the above threshold determination since only an offer comprising a single service is provided based on meeting the threshold value or condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657